Order entered January 12, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-13-01607-CR

                          THE STATE OF TEXAS, Appellant

                                           V.

                                 AMY LYONS, Appellee

                    On Appeal from the County Criminal Court No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. MA13-34796

                                          ORDER

      Appellee in the above case was charged with DWI and filed a pre-trial motion to

suppress. On July 31, 2014, we issued an unpublished opinion reversing the trial court’s

order granting the motion to suppress. Petition for discretionary review was refused by

the Texas Court of Criminal Appeals on September 24, 2014, and our mandate issued on

October 13, 2014. See State v. Lyons, No. 05–13–01607–CR, 2014 WL 3778913 (Tex.

App.––Dallas July 31, 2014, pet ref’d).

      The Court has before it the State’s motion seeking return of State’s Exhibit no. 1,

the dashboard-camera video, so that it will be available for the trial of the case. We

GRANT the motion to the extent that we ORDER Pamela Sweeney, official court
reporter of the County Criminal Court No. 3, to retrieve State’s Exhibit no. 1 from the

Clerk of this Court within FIFTEEN DAYS of the date of this order.



                                              /s/    LANA MYERS
                                                     JUSTICE